HUTCHINSON, Justice,
concurring.
I concur in the result, but find it unnecessary to reach or discuss the delicate question whether this Court’s administrative rule precluding employees of the judicial system from running for political office is paramount to a statute which would permit that activity.
Whether or not the rule remains valid in the face of the legislative enactment, this appellant chose to quit her employment without directly testing its validity. I am' at a loss to see how she can now attack it indirectly in this unemployment compensation proceeding after she decided to quit.
Had the system terminated her employment for violation of the rule appellant might question the propriety of the *447rule as a basis for discharge. Even in such a case the issue would not be the legal validity of the rule, but whether it was so unreasonable that the employee’s refusal to obey it was not willful misconduct.